Examiner’s Comment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Knight et al CN 105283249 teach (Figure 4A) well with recess/groove 135 and recesses (between the recesses/grooves); holder 200 with projection shape, and other features shown below. 

    PNG
    media_image1.png
    435
    442
    media_image1.png
    Greyscale
However, the recesses and projections are not on disc.
Igarashi et al JP 2017058242 was cited on Para 4 of the instant application, and taught everything in Applicant’s claim 1, with the exception of particularly (lines 1 to last, claim 1) claimed “dispensing holder” (line 11, Applicant’s claim 1).  It is that particularly claimed holder that produces/provides-for the benefits referred to (last 2 lines, Par 43; last 3 lines, Par 49; last 3 lines of Para 63), which allows for an accurate measurement (in contrast to Igarashi ‘242’s bubble retaining apparatus which is depicted as being less accurate per lines 1-6 of Para 61) in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861